DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Roger Knapp (Reg. No 46,836) on 3/26/2021.

The application has been amended as follows:
Claim 1.	(Currently amended)  A semiconductor device, comprising: 	a first dielectric layer; 	a second dielectric layer over the first dielectric layer; 	a third dielectric layer over the second dielectric layer; 	 a first conductive feature in the third dielectric layer; 	 a gap between the first conductive feature and the third dielectric layer, the gap contacting an upper surface and a lower surface of the second dielectric layer, wherein the gap extends under the first conductive feature in a cross-sectional view; and 
4.	(Currently amended) The semiconductor device of claim 1, wherein the gap extends completely under the first conductive feature in [[a]] the cross-sectional view.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a gap between the first conductive feature and the third dielectric layer, the gap contacting an upper surface and a lower surface of the second dielectric layer, wherein the gap extends under the first conductive feature in a cross-sectional view; and a fourth dielectric layer over the third dielectric layer, the first conductive feature, and the gap”, with combination of remaining features, as recited in claim 1.
The primary reason for the allowance of the claims is the inclusion of the limitation “a gap between the first conductive feature and the fourth dielectric layer and between the second conductive feature and the second dielectric layer, the gap contacting a surface of the first conductive feature over the third dielectric layer and a surface of the second conductive feature below the third dielectric layer; and  a fifth dielectric layer over the as recited in claim 9.
The primary reason for the allowance of the claims is the inclusion of the limitation “an air gap contacting a first sidewall surface of the first conductive feature above the second dielectric layer and extending between the first sidewall surface of the first conductive feature and the third dielectric layer, the air gap further contacting a second sidewall surface of the first conductive feature below the second dielectric layer and extending between the second sidewall surface and the first dielectric layer; andfourth dielectric layer over the first conductive feature and the third dielectric layer”, with combination of remaining features, as recited in claim 15.

Lin et al (US 2008/0182405A1) discloses air-gaps may extend, at least partially, below top level of vias. In this case, even though air-gaps, formed below top level of vias, have little effect to the reduction of the overall k value, portions 50.sub.1 of self-aligned dielectric layers help reduce the reliability impact (Fig [10], Para [0045]).

However, Lin fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 9 and 15.

Claims 2-8, 10-14 and 16-20 are allowed as those inherit the allowable subject matter from clams 1, 9 and 15.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898